Title: To George Washington from James McHenry, 30 March 1799
From: McHenry, James
To: Washington, George


(Private) 
Dear SirPhiladelphia 30 March 1799   
I received by yesterdays mail your letter of the 25th inst.
For the present and until I can enjoy a few hours leisure from the most urgent business, I must content myself with a simple acknowledgment of the kindness of intention and friendship it discovers.

Such has been the pressure of business upon the Clerks, that they have only been able to make out a copy of my instructions to General Hamilton dated the 4th of Febry ulto, which is inclosed. From these you will be at no loss to conceive of General Pinckney’s, which will be sent to you as soon as they can be got copied.
Troops have marched against the Insurgents, and a further detachment is to march from this City on Wednesday next. The people they are to go against are ignorant & mulish. I am Dr Sir most sincerely & affectionately your obt

James McHenry

